Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weisman et al. (PG Pub. 2013/0171421).

Regarding claim 1, Weisman et al. teach an article comprising two or more fibrous structure plies bonded together to form a multi-ply article [0085 and 0396 which includes PG Pub. 2010/029377 which is incorporated] comprising a plurality of fibrous elements wherein at least one of the fibrous elements comprises one or more filament-forming materials and one or more active agents releasable from the fibrous elements [Abstract]. Weisman et al. teach a layer of particles among the layers [0085]. Weisman plainly teaches at paragraph 0085 “If layered, the fibrous structures may comprise at least two and/or at least three and/or at least four and/or at least five layers, for example one or more fibrous element layers, one or more particle layers and/or one or more fibrous element/particle mixture layer.” Therefore, Weisman clearly teaches a plurality of particles positioned between the two or more fibrous structure plies. Further, it would have been obvious to one of ordinary skill in the art to positon the particle layer between the first and second ply in order to maintain the particles in the multi-ply article. The article has the claimed width (various widths taught), length (various lengths taught), height (various thickness taught in examples) and density (0.015-0.150 g/cc in US Patent 4,637,859 and 0.05-0.80 g/cc taught in Weisman et al.) [0395, Examples and 0098]. Further, the dimensions as claimed would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at through routine experimentation in order to tailor the article to end use requirements and properties. The two or more fibrous structure plies are bonded together at discrete areas between the two or more fibrous structure plies to form the multi-ply article as Weisman et al. teach embossing and further PG Pub. 2010/0297377, which is incorporated in Weisman et al. teaches discrete bonding of the plies. 
Regarding claims 2 and 7, Weisman et al. teach the volume as claimed from a simple calculation volume = l x w x h. Further, the volume as claimed would have been obvious to one 
Regarding claim 3, the article has the claimed width [0395]. Further, the width as claimed would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at through routine experimentation in order to tailor the article to end use requirements and properties.
Regarding claim 4, the article has the claimed length [0395]. Further, the length as claimed would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at through routine experimentation in order to tailor the article to end use requirements and properties.
Regarding claim 5, the article has the claimed height [Table 1]. Further, the height as claimed would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at through routine experimentation in order to tailor the article to end use requirements and properties.
Regarding claims 6 and 10, Given Weisman et al. teach the basis weight of 150 gsm or less and it would have been obvious to one of ordinary skill in the art to select any size wipe including that which would yield the claimed mass in order to tailor the properties of the wipe. Weisman et al. teach the volume as claimed from a simple calculation volume = l x w x h. Further, the dimensions as claimed would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at through routine experimentation in order to tailor the article to end use requirements and properties.
Regarding claim 8, 
Regarding claim 9, Weisman et al. teach the claimed height. The claimed width and length would have been obvious to one of ordinary skill in the art at the time of the invention and easily arrived at through routine experimentation in order to tailor the article to end-use requirements. Further, the claimed size is not patentably distinct form that of the prior art and is not rendered patentable. 
Regarding claim 11, Weisman et al. teach the article used as a wipe, sanitary napkin, diaper, dryer sheet, etc… and thus it would have been obvious to one of ordinary skill in the art at the time of the invention to include an overwrap in order to encase the article for shipping or storage as is known in the art.
Regarding claim 12, the one or more active agents comprises one or more effervescent agents [0166].
Regarding claims 14 and 15, the article has a basis weight of 3000 gsm or less and teaches particles 55 weight percent and therefore reads on the presently claimed basis weights of particles and fibrous elements [0058 and 0092]. 
Regarding claim 16, the at least one fibrous elements exhibits an average diameter of less than 50 micrometer as measured according to the Diameter Test Method [claim 19]. 
Regarding claim 17, the article comprises about 30% or more of one or more active agents [0058].
Regarding claim 18, at least one of the fibrous elements comprises at least two of the one or more active agents. 
Regarding claim 19, 
Regarding claim 20, the article exhibits an average dissolution time of less than 3600 second as measured according to the dissolution text method described herein [0127]. 
Response to Arguments
Applicant's arguments filed 02/05/2021 have been fully considered but they are not persuasive. 
Applicant argues again that a ply is not a layer. As set forth in the previous Office Action and above, a ply is synonymous with a layer. This is further proved by Applicant’s own specification which teaches in paragraph 0040 “A layer comprising fibrous elements may sometimes be referred to as a ply”. Therefore, Applicant’s own specification defines a ply as a layer and Weisman clearly teaches a multi-ply article as claimed. 
No claimed are allowed. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Mckinnon/Examiner, Art Unit 1789